Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 6/14/2022.  Claims 1-5 are pending.  Applicant’s arguments have been considered.  Claims 1-5 are finally rejected for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanjo (US 2002/0028380).
Regarding claim 1, Tanjo discloses a secondary battery comprising:
a positive electrode including a positive electrode core, and a positive electrode mixture layer formed on at least one of the surfaces of the positive electrode core,
wherein the positive electrode mixture layer has a first positive electrode mixture layer and a second positive electrode mixture layer formed on the surface of the first positive electrode mixture layer.
Regarding claim 1, the first positive electrode mixture layer contains a first positive electrode active material having a BET specific surface area of 1.6 m’/g to 2.8 m’/g: the second positive electrode mixture layer contains a second positive electrode active material having a BET specific surface area of 0.8 m’/g to 1.3 m’/g; Regarding claim 3, the ratio (S2/S1) of the BET specific surface area S2 of the second positive electrode active material to the BET specific surface area S1 of the first positive electrode active material is 0.46 to 0.81, Tanjo discloses generally, the migration of lithium ion in the electrolytic solution in the electrode in the layer thickness direction of the active material layer tends to be in the rate-determining step at the time of discharging the large current. Accordingly, sufficient lithium ion does not reach the vicinity of the collector, the positive electrode active material cannot be utilized effectively, and thus the power density tends to be reduced [0055].  To solve this problem it is preferable that the particle diameter of the positive electrode active material near the separator 40 is made to be larger. Accordingly, the electrode surface area near the separator 40 is reduced, the usage rate of the positive electrode active material near the separator 40 is reduced, and thus lithium ion can migrate more easily to the vicinity of the collector 30. As a result, the usage rate of the positive electrode active material near the collector 30 increases, and the usage rate of the electrode active material is totally increased, thus increasing the power density [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the positive active material surface of the first and second layers to make the first active material surface area larger than the second active material surface area for the benefit of migrating the lithium ion more easily to the vicinity of the collector.

Regarding claim 1, the thickness of the second positive electrode mixture layer is 5 um to 15 um, Tanjo discloses the thickness of each layer is preferably 30 .mu.m or less, and more preferably 25 .mu.m or less. The lowest limit value of the thickness of each active material layer is preferably 20 .mu.m in order to prevent reduction of the energy density. This is because the weight ratio of the collector and the like in the battery becomes large if the thickness of the active material layer is less than 20 .mu.m [0057].  
	Tanjo clearly teaches that the electrode thickness is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It is noted that the weight ratio of the collector being large would be relative to the thickness of the electrode and the thickness of the current collector.  Depending on the thickness of the current collector, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the second positive electrode layer for the benefit of adjusting the energy density appropriately, absent criticality.
Regarding claim 2, the thickness of the second positive electrode mixture layer is 10% to 35% of the total thickness of the first positive electrode mixture layer and the second positive electrode mixture layer, Tanjo discloses the amount of the positive electrode active material is appropriately adjusted such that the total amounts in the active material layer of the single layer structure and in the active material layer of the two layer structure become equal, and thus the power density can be increased without sacrificing the energy density [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the second positive electrode layer for the benefit of adjusting the energy density of the entire electrode.
Regarding claim 4, the first positive electrode active material and the second positive electrode active material are each a lithium metal composite oxide containing at least one element selected from Ni, Co, and Mn [0062].

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanjo (US 2002/0028380) as applied to claim 1, in view of Oda (US 2017/0207453).
Tanjo does not disclose wherein the first positive electrode active material is composed of secondary particles produced by aggregation of primary particles,
wherein the secondary particles have a hollow portion surrounded by a shell formed by aggregation of the primary particles, wherein a density of the primary particles in the hollow portion is lower than a density of the primary particles in the shell.
Oda teaches the positive electrode active material of the present invention includes secondary particles that are formed by an aggregation of plural primary particles, and particularly, a hollow structure with a hollow section inside the secondary particles with an outer shell section on the outside thereof is preferred. By having this kind of hollow structure, it is possible to increase the reaction surface area, and electrolyte is able to enter inside from the particle boundaries or spaces between the primary particles of the outer shell section, so insertion and desorption of lithium can also be performed on the reaction surfaces of the primary particle surfaces on the hollow side, and thus it is possible to further improve the output characteristics without obstructing the migration of lithium ions and electrons [0055].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the active material of Tanjo as a hollow structure, as taught by Oda, for the benefit of achieving easy insertion and desorption of lithium on the reaction surfaces.

Response to Amendment
Arguments dated 6/14/2022 are addressed below:
Applicant argues a skilled artisan would have been discouraged from selecting a thickness within the age of 5 um to 15 um because Tanjo discloses “because the weight ratio of the collector and the like in the battery becomes large if the thickness of the active material layer is less than 20 um” [0057].
In response, Tanjo discloses the thickness of each layer is preferably 30 .mu.m or less, and more preferably 25 .mu.m or less. The lowest limit value of the thickness of each active material layer is preferably 20 .mu.m in order to prevent reduction of the energy density. This is because the weight ratio of the collector and the like in the battery becomes large if the thickness of the active material layer is less than 20 .mu.m [0057].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the second positive electrode layer for the benefit of adjusting the energy density appropriately.
	Tanjo clearly teaches that the electrode thickness is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It is noted that the weight ratio of the collector being large would be relative to the thickness of the electrode and the thickness of the current collector.  Depending on the thickness of the current collector, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the second positive electrode layer for the benefit of adjusting the energy density appropriately, absent criticality.


Applicant argues criticality of the thickness of the second positive electrode active material layer.  Applicant points to Table 1 in the instant Specification.  
In response, the argument is not commensurate in scope with the claims.  The Examiner notes that Table 1 only shows results for one type of positive active material.  It is unclear if the criticality of the positive electrode layer thickness depends only a certain active material, or a specific combination of variables, such as the positive active material, the negative active material, and an electrolyte, or generally for most batteries.  Hence, the rejection is maintained until further evidence is presented. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724